PUSH, INC. 501 Church Street Suite 317 Vienna, Virginia 22180 August 24, 2012 United States Securities and Exchange Commission treet N.E. Washington, D.C. 20549-3030 ATTN: Louis Rambo, Esq. Division of Corporate Finance RE: WITHDRAWAL PURSUANT TO RULE 477 Dear Mr. Rambo: Pursuant to Rule 477, PUSH, INC. wishes to withdraw its entire application for registration under an S-1 dated October 18, 2010. This request for withdrawal is based on the decision by management following the application that the availability of sufficient financial investors appeared insufficient to reach the Companies expansion and growth objectives. The undersigned, as chief officer of the corporation, affirms herein that no securities were sold in the offering. Sincerely, /s/ Ted Wong Ted Wong President. PUSH, Inc.
